DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to because claim 2 limitation “a bit left-shifting unit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of this claim element is the structure, material or acts described in the specification as performing the entire claim function and equivalents.  See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function.  See rejection under 35 USC 112(b) below for further details as to the description requirement.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
bit output unit, 
bit left-shifting unit,
lowest bit output unit, and 
term output unit
These terms, though they do not recite means, recite “unit’, which has been interpreted by the courts as a non-structural generic placeholder that may invoke 35 USC 112(f).  Furthermore the generic placeholder us modified entirely by functional language.  Furthermore, in a review of the relevant art, these terms were not found to be terms of art that would be known to those of ordinary skill in the art to describe a known structure for performing the claimed functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following structure is being interpreted for limitations a “bit output unit”, “lowest bit output unit”, “term output unit”:
bit output unit: AND gate 112 as in figures 2A, and 2B including input and output connections and equivalents.
lowest bit output unit: AND gate 111 as in figures 2A and 2B including input and output connections and equivalents.
term output unit: AND gate 150 as in figure 1 including input and output connections and equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claim 2 limitation a “bit-left shifting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for further details as to the requirement for the description.  Claims 3-5 inherit the same deficiency as claim 2 by reason of dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 limitation a “bit left-shifting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The figures 2A, and 2B depict the bit left-shifting unit as a “black box”.  Furthermore, the Specification describes the “bit left-shifting unit” in terms of function, describing what it does, instead of what it is, i.e., without any description of structure.  See e.g., [0028], [0030], [0049], and [0063]. Therefore, claim 2 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 3-5 inherit the same deficiency as claim 2 by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, and 6-13 are allowed. Claims 2-5 would be allowable if rewritten to overcome the rejections under 35 USC 112(a), and 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims a circuit comprising a first term operation circuit, a second term operation circuit, a third term operation circuit, and a second calculation circuit.  The first and second term operation circuits each comprise a plurality of higher bit operation circuits, a lowest bit operation circuit, and a first calculation circuit.  
The plurality of higher bit operation circuits each are configured to selectively left-shift a multiplicand by different bits according to a shifting control signal determined by a multiplier to generate a shifted multiplicand, configured to output the shifted multiplicand only according a valid level of a bit valid control signal determined by the multiplier, configured to determine a sign of the shifted multiplicand according to a bit sign control signal and a term sign signal determined by the multiplier, and configured to left-shift the shifted multiplicand by more bits when the bit corresponding to each of the plurality of the higher bit operation circuits is higher to generate a higher bit operation result.
The lowest bit operation circuit is configured to output the multiplicand only according to a valid level of a lowest bit valid control signal determined by the multiplier, and configured to determine a sign of the multiplicand according to a lowest bit sign control signal and the term sign signal determined by the multiplier to generate a lowest bit operation result.
The first calculation circuit is capable of adding the higher operation results and the lowest bit operation result to generate a term operation result.
The third term operation circuit is configured to output an addend according to a valid level of a term valid control signal, configured to determine a sign of the addend according to the term sign control signal, and configured to add the addend to a summation of a two's complement to generate a third term operation result.
The second calculation circuit is capable of adding the term operation result of the first and second term operation circuits and the third term operation result to generate a total operation result.

The primary reason for indication of allowable subject matter is the specific circuits and arrangement of circuits to perform the claimed function.  
	J.S. Park et al., 2-D Large Inverse Transform (16x16, 32x32) for HEVC (High Efficiency Video Coding), Journal of Semiconductor Technology and Science, Vol. 12, No. 2, 2012 (hereinafter “Park”) discloses an inverse transform architecture for HEVC coding (abstract). Park further discloses performing multiplication by performing shift and addition operations (Section 3, fig 5, fig 8).  Park does not, however, explicitly disclose the specific circuits and arrangement of circuits claimed.
	CN 103092559 Liang et al., (hereinafter “Liang”) disclose a multiplying unit structure for a discrete cosine transformation/inverse discrete cosine transformation circuit for video encoding wherein the multiplication is performed using a shifting, adding operation (abstract, fig 2, fig 3). Liang does not, however, explicitly disclose the specific circuits and arrangement of circuits claimed.
US 20060129622 A1 Dang (hereinafter “Dang”) discloses a multi-stage pipeline that forms data transformation in performing discrete cosine transforms and inverse discrete cosine transforms without using multipliers in the data transformations (abstract).  Dang further discloses circuitry comprising multiplexers and adders and shifting to perform multiplication and addition of coefficients of the transforms (fig 3, table 2, [0059-0067]). Dang does not, however, explicitly disclose the specific circuits and arrangement of circuits claimed.
US 6029185 Tonomura (hereinafter “Tonomura”) discloses an arithmetic unit for carrying out partial sum of products for transform operations such as discrete cosine transform including calculation parallel sums and or differences between input variables obtained by multiplying the variables by a constant (abstract).  Tonomura further discloses a plurality of shift units for shifting outputs a predetermined number of digits for concurrently calculating sums of outputs (abstract, fig 1, 2). Tonomura does not, however, explicitly disclose the specific circuits and arrangement of circuits claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182